         Case 3:20-cv-00646-JAM Document 81 Filed 06/25/20 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF CONNECTICUT

 CONNECTICUT CITIZENS DEFENSE
 LEAGUE, INC., AMY JONES, TODD
 SKILTON, JOHN LOWMAN, JOSEPH COLL,                       CIV. NO. 3:20-cv-00646 (JAM)
 TANYSHA BROWN AND DANIEL
 GERVAIS
                                                            PLAINTIFFS’ MOTION
          Plaintiffs,                                          FOR DEFAULT
 v.
                                                                   JUNE 25, 2020
 NED LAMONT, JAMES ROVELLA, PAUL
 MELANSON, ANDREW COTA, BRIAN
 GOULD AND JAMES KENNY

          Defendants


Pursuant to Fed. R. Civ. P. 55(a), the Plaintiffs respectfully move this Court to enter default

against the Defendants, Governor Ned Lamont (“Lamont”) and Commissioner James

Rovella (“Rovella”) for their failure to plead. In support of this motion, the undersigned

hereby submits the following:

1.     On May 12, 2020, Defendants Lamont and Rovella were served with the papers

       initially filed, and standing orders issued by the court clerk. (ECF #19.)

2.     On May 12, 2020, Defendants Lamont and Rovella appeared, through counsel. (ECF

       #14 and #15.)

3.     On May 15, 2020, the Plaintiffs filed an Amended Complaint, as of right. (ECF #26.)

4.     Pursuant to Fed. R. Civ. P. 12(a)(1)(A)(i), Defendants Lamont and Rovella were

       required to answer the Amended Complaint within 21 days.

5.     As of this date, Defendants Lamont and Rovella have failed, neglected, and/or

                                               1
         Case 3:20-cv-00646-JAM Document 81 Filed 06/25/20 Page 2 of 3



       refused to answer the Amended Complaint.

The right of Defendants Lamont and Rovella to answer the Amended Complaint having

expired on June 4, 2020 without their having answered the same, the Plaintiffs respectfully

request this Court to issue orders of default against Defendants Lamont and Rovella.


Dated: JUNE 25, 2020                       Respectfully submitted,

                                               /s/Craig C. Fishbein
                                           Craig C. Fishbein, Esq.
                                           (ct25142)
                                           FISHBEIN LAW FIRM, LLC
                                           100 South Main Street
                                           P.O. Box 363
                                           Wallingford, Connecticut 06492
                                           Telephone: 203.265.2895
                                           Facsimile: 203.294.1396
                                           E-mail: ccf@fishbeinlaw.com

                                               /s/Doug Dubitsky
                                           Doug Dubitsky, Esq.
                                           (ct21558)
                                           LAW OFFICES OF DOUG DUBITSKY
                                           P.O. Box 70
                                           North Windham, CT 06256
                                           Telephone: 860.808-8601
                                           Facsimile: 866.477.1120
                                           Email: doug@lawyer.com


                                           Attorneys for the Plaintiffs




                                              2
          Case 3:20-cv-00646-JAM Document 81 Filed 06/25/20 Page 3 of 3



                                      CERTIFICATION

       I hereby certify that on June 25, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing. Parties may access this filing through the Court’s system.


                                               /s/Craig C. Fishbein
                                            Craig C. Fishbein, Esq.
                                            (ct25142)
                                            FISHBEIN LAW FIRM, LLC
                                            100 South Main Street
                                            P.O. Box 363
                                            Wallingford, Connecticut 06492
                                            Telephone: 203.265.2895
                                            Facsimile: 203.294.1396
                                            E-mail: ccf@fishbeinlaw.com




                                                 3
